Citation Nr: 1520084	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to in-service exposure to an herbicidal agent.

2.  Entitlement to a compensable initial rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and October 2011 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

In September 2014, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to a compensable initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service.

2.  The Veteran's currently diagnosed skin disabilities were not present during the Veteran's active service, or for many years thereafter, nor are they the result of any incident occurring during his active service, including as due to exposure to herbicides.


CONCLUSION OF LAW

A skin disability was not incurred in active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in February 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA examination in March 2011 with respect to his claims for skin disabilities.  The March 2011 examiner thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered clinical examinations, all of which allowed for fully-informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the above, the Board finds that the Veteran has been provided an adequate examination with respect to the claim decided herein.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the beginning of the hearing, the Veterans Law Judge and the Veteran agreed as to the issues currently on appeal.  The Veterans Law Judge asked questions pertaining to these issues, and obtained the Veteran's assertions as to the circumstances underlying the onset and course of each disability.  Further, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran seeks entitlement to service connection for a skin disability, claimed as due to in-service exposure to an herbicidal agent.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this appeal, the Veteran asserted that his skin disabilities (xerosis with photodamage and actinic keratoses of the hands, forearms, and ears) are related to in-service exposure to an herbicidal agent.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, in-service exposure to an herbicidal agent is presumed.

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicidal agent, his skin disabilities (xerosis with photodamage and actinic keratoses of the hands, forearms,
and ears) are not conditions subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for these disorders on a presumptive basis is denied as a matter of law.

Despite this finding, when a claimed disorder is not included as a presumptive disability, service connection may nevertheless be established on a direct basis or secondary basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The evidence of record includes diagnoses of xerosis with photodamage and actinic keratoses of the hands, forearms, and ears.  See Degmetich, 104 F.3d at 1333.

Review of the Veteran's service treatment records reveals a November 1967 note showing treatment for hives.  In July 1968, the Veteran complained of the sensation of needles sticking in his back, and was diagnosed as having heat rash on his back and ringworm on his buttocks.  However, the Veteran denied ever having any skin diseases on his May 1969 Report of Medical History at separation; similarly, his May 1969 Report of Medical Examination at separation indicated that his skin and lymphatics were within normal limits, suggesting that the skin conditions for which he was previously treated in service were acute and transitory rather than chronic in nature.  

Post-service treatment records reveal that the Veteran was noted to have sun damage over the ears bilaterally as well as over the distal forearms in an August 2004 private treatment note, at which time it was noted that the Veteran had not undergone a physical examination in the past 20 to 30 years.  The physician discussed with the Veteran the importance of wearing sun screen and covering the head and ears when out in the sun for a long periods of time, and encouraged the Veteran to look into seeing a dermatologist as he probably would need the lesions on his ears treated with cryotherapy.  In October 2007, the Veteran was again diagnosed as having sun damage over the tops of his bilateral ears and on his distal forearms; although the private physician again strongly recommended a dermatology consultation, the Veteran declined to have a consultation arranged and indicated that he would take care of it himself.  The record suggests that the Veteran worked on a farm for approximately 30 years following his separation from active duty.

The Veteran was provided with a VA skin diseases examination in March 2011, at which time he was diagnosed as having xerosis (dry skin) with photodamage (sun damage), including actinic keratoses (precancers), on his hands, forearms, and ears.  Subjectively, he reported flaking of his skin and sores on his forearms and left ear which were worse in the summer months; he further reported associated itching, tenderness, and bleeding.  However, after carefully reviewing the record and the medical literature, the VA examiner opined that the Veteran's current skin conditions were not related to the skin complaints which were documented in service.  The examiner acknowledged that the Veteran currently had several skin problems including xerosis, photodamage, and actinic keratose on his hands, forearms, and ear.  However, the examiner indicated that these conditions were separate and distinct from the skin conditions which were documented when in service, including hives, heat rash, ringworm.

Based on the above, the Board finds that the salient issue presented by the Veteran's claim is whether any current skin disability was incurred in or due to the Veteran's period of active duty service.  In addressing this issue, the Board will weigh the relevant evidence of record.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  

The March 2011 VA examiner reviewed the Veteran's relevant treatment records, administered a thorough clinical examination, considered the Veteran's assertions, and provided a rationale for the etiological opinion rendered.  As such, the Board finds that the December 2009 opinion is highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

On his initial application for service connection, the Veteran indicated that his skin disability began in June 1972,  approximately three years following his separation from active duty service.  Although service connection based on a continuity of symptomatology is not available for xerosis with photodamage or actinic keratoses, evidence submitted in support of the assertion that these disabilities existed since the Veteran's active duty are for consideration with respect to direct service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As discussed above, the Veteran's service treatment records only documented treatment for single instances of hives, heat rash, and ringworm which were not shown to be other than acute in nature.  Indeed, the Veteran's May 1969 Report of Medical Examination at separation deemed his skin and lymphatics to be within normal limits.  The Veteran conceded at his September 2014 Board videoconference hearing that no physician had ever informed him that his current skin disabilities were caused by in-service exposure to herbicides.  A chronic skin condition was not documented until August 2004, approximately 35 years after his separation from service and approximately 20 to 30 years after he last underwent a physical examination.  

The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  Based on the above, the Board finds that March 2011 VA skin diseases examiner's opinion is the only probative and competent evidence of record concerning the etiological relationship between the Veteran's skin disabilities and his period of active duty service.  This opinion was negative to the Veteran's claim.

To the extent that the Veteran asserts that skin disabilities were incurred in or due to his active duty, the Board finds that his assertions do not constitute competent evidence.  Jandreau v. Nicholson, 492 F.3d 137, 13772 (Fed. Cir. 2007).  While his statements are competent evidence as to the presence of skin disabilities, his statements are not competent evidence as to attributing those disabilities to in-service events, to include exposure to herbicidal agents.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's skin disabilities were incurred in or due to his active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for skin disabilities is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to an herbicidal agent, is denied


REMAND

The Veteran also seeks entitlement to a compensable initial rating for bilateral hearing loss.  

The Veteran was last provided with a VA audiological examination in March 2011, with an addendum opinion being obtained in September 2011, approximately four years ago.  Although the Veteran was not directly asked at his Board hearing as to whether his hearing loss had worsened since his last VA examination, the Veteran's testimony suggested that his hearing loss had worsened since 2011.  For instance, the March 2011 VA examination report indicated that his hearing loss had no effects on his usual daily activities.  However, the Veteran and his spouse testified at his September 2014 Board hearing that the Veteran can no longer make telephone calls because of his hearing loss, and has difficulty hearing in crowds.  The Veteran also testified that he has to rely on lip reading if a person does not talk loudly to him.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran should be afforded another VA audiological examination to assess the current nature and severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss.  The claims file should be made available for review in conjunction with the examination.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner also must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


